Exhibit 10.1

 

AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT No. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), dated February 21, 2020, is made and entered into by and among
ASURE SOFTWARE, INC., a Delaware corporation ("Borrower"), the Guarantors party
hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION a national banking association,
as administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, "Agent") and the Lenders party hereto.

 

RECITALS

 

WHEREAS, Borrower, the lenders party thereto as "Lenders" and Agent have entered
into that certain Third Amended and Restated Credit Agreement dated as of
December 31, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement;

 

WHEREAS, Borrower has informed Agent and Required Lenders that Borrower desires
to request the issuance of a Letter of Credit, upon which, without the
amendments set forth herein, the Letter of Credit Usage would exceed the
allowable amount set forth in the Credit Agreement;

 

WHEREAS, Borrower has requested that Agent and Required Lenders agree to certain
amendments to the Credit Agreement as more fully set forth herein; and

 

WHEREAS, Agent and the Required Lenders are willing to agree to certain
amendments to the Credit Agreement, subject to the terms and conditions set
forth herein;

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

ARTICLE I
AMENDMENTS TO THE CREDIT AGREEMENT

 

Notwithstanding anything to the contrary in the Credit Agreement or elsewhere in
the Loan Documents, subject to the satisfaction of the conditions set forth
herein, and in reliance on the representations and warranties set forth herein,
effective as of the Effective Date (as defined below), Section 2.11(b)(i) of the
Credit Agreement is hereby amended by amending and restating the amount
"$250,000" therein as "$1,000,000".

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE II
NO WAIVER

 

This Amendment is a limited consent and amendment and other than as set forth
above in Article I hereof, nothing contained in this Amendment shall be
construed as a consent or amendment to or waiver by Agent or any Lender of any
covenant or provision of the Credit Agreement, the other Loan Documents, this
Amendment, or of any other contract or instrument between any Loan Party and
Agent or any Lender, and the failure of Agent or any Lender at any time or times
hereafter to require strict performance by the Loan Parties of any provision
thereof shall not waive, affect or diminish any right of Agent to thereafter
demand strict compliance therewith. Agent and each Lender hereby reserves all
rights granted under the Credit Agreement, the other Loan Documents, this
Amendment and any other contract or instrument between any Loan Party and Agent
or any Lender.

 

ARTICLE III
CONDITIONS PRECEDENT AND SUBSEQUENT

 

This Amendment shall become effective only upon the satisfaction in full, in a
manner satisfactory to Agent and Required Lenders, of the following conditions
precedent (the first date upon which all such conditions have been satisfied
being herein called the "Effective Date"):

 

(a)     Agent and each Lender party hereto shall have received a copy of this
Amendment executed and delivered by Agent, Required Lenders and Borrower;

 

(b)     All corporate and other proceedings, and all documents instruments and
other legal matters in connection with the transactions contemplated by each of
this Amendment shall be satisfactory in form and substance to Agent and its
counsel.

 

(c)     After giving effect to this Amendment, the representations and
warranties made by Borrower contained herein and by each Loan Party in the
Credit Agreement and the other Loan Documents, shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date hereof, as if those
representations and warranties were made for the first time on such date (except
to the extent that such representations and warranties relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date);

 

(d)     After giving effect to this Amendment, each Loan Party is in compliance
with all applicable covenants and agreements contained in the Credit Agreement
and the other Loan Documents; and

 

(e)     After giving effect to this Amendment, no Default or Event of Default
shall exist under any of the Loan Documents, and no Default or Event of Default
will result under any of the Loan Documents from the execution, delivery or
performance of this Amendment.

 

-2-

--------------------------------------------------------------------------------

 

 

ARTICLE IV
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

 

4.01     Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. Borrower and the other Loan Parties
hereby agree that all liens and security interest securing payment of the
Obligations under the Credit Agreement are hereby collectively renewed, ratified
and brought forward as security for the payment and performance of the
Obligations. Borrower and the other Loan Parties, and Agent, on behalf of itself
and the Lenders, agree that the Credit Agreement and the other Loan Documents
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms, and that this Amendment shall not constitute a novation.

 

4.02     Representations and Warranties. Borrower and each Guarantor each hereby
represents and warrants, jointly and severally, to Agent and the Lender Group as
of the date hereof as follows: (a) it is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization; (b) the
execution, delivery and performance by it of this Amendment, the Credit
Agreement and all other Loan Documents executed and/or delivered in connection
herewith are within its powers, have been duly authorized, and do not contravene
(i) its Governing Documents or (ii) any applicable law; (c) no consent, license,
permit, approval or authorization of, or registration, filing or declaration
with any governmental body or other Person, is required in connection with the
execution, delivery, performance, validity or enforceability of this Amendment,
the Credit Agreement or any of the other Loan Documents executed and/or
delivered in connection herewith by or against it, except for those consents,
approvals or authorizations which (i) will have been duly obtained, made or
compiled prior to the Effective Date and which are in full force and effect or
(ii) the failure to obtain could not individually or in the aggregate reasonably
be expected to cause a Material Adverse Effect; (d) this Amendment, the Credit
Agreement and all other Loan Documents executed and/or delivered in connection
herewith have been duly executed and delivered by it; (e) this Amendment, the
Credit Agreement and all other Loan Documents executed and/or delivered in
connection herewith constitute its legal, valid and binding obligation
enforceable against it in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors' rights generally or by
general principles of equity; (f) no Default or Event of Default exists, has
occurred and is continuing or would result by the execution, delivery or
performance of this Amendment; (g) each Loan Party is in compliance with all
applicable covenants and agreements contained in the Credit Agreement and the
other Loan Documents, as consented to, amended or expressly waived herein; and
(h) the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified in the text thereof) on and as
of the date hereof as though made on and as of each such date, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and complete on and as of such earlier date).

 

-3-

--------------------------------------------------------------------------------

 

 

ARTICLE V
MISCELLANEOUS PROVISIONS

 

5.01     Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the other Loan Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent shall affect the representations and
warranties or the right of Agent to rely upon them.

 

5.02     Expenses of Agent and the Lender Group. The Borrower agrees to pay on
demand all Lender Group Expenses incurred by Agent and any Lender in connection
with this Amendment any and all amendments, modifications, and supplements to
the other Loan Documents, including, without limitation, the reasonable costs
and fees of legal counsel, and all costs and expenses incurred by Agent in
connection with the enforcement or preservation of any rights under the Credit
Agreement or any other Loan Documents, including, without, limitation, the costs
and fees of Agent's and Required Lenders' legal counsel.

 

5.03     Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

5.04     Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Agent and each Loan Party and their respective successors and
assigns, except that no Loan Party may assign or transfer any of its respective
rights or obligations hereunder without the prior written consent of Agent and
each Lender.

 

5.05     Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Amendment. Receipt
by telecopy or electronic mail of any executed signature page to this Amendment
shall constitute effective delivery of such signature page. This Amendment to
the extent signed and delivered by means of a facsimile machine or other
electronic transmission including email transmission of a PDF image), shall be
treated in all manner and respects and for all purposes as an original agreement
or amendment and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. No party hereto
shall raise the use of a facsimile machine or other electronic transmission to
deliver a signature or the fact that any signature or agreement or amendment was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

 

5.06     Effect of Amendment. No consent or amendment, express or implied, by
Agent to or for any breach of or deviation from any covenant or condition by any
Loan Party shall be deemed a consent to or waiver or amendment of any other
breach of the same or any other covenant, condition or duty.

 

-4-

--------------------------------------------------------------------------------

 

 

5.07     Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

5.08   Applicable Law. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES
HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER
OR RELATED HERETO OR THERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING
HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.

 

5.09     Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
EACH AS MODIFIED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS MODIFIED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AGREEMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWER
AND AGENT.

 

5.10     Release. AS A MATERIAL PART OF THE CONSIDERATION FOR AGENT AND
LENDERS ENTERING INTO THIS AMENDMENT, ON THE DATE HEREOF EACH LOAN PARTY, ON
BEHALF OF ITSELF AND ITS SUCCESSORS (INCLUDING, WITHOUT LIMITATION, ANY TRUSTEES
ACTING ON BEHALF OF SUCH LOAN PARTY AND ANY DEBTOR-IN-POSSESSION WITH RESPECT TO
SUCH LOAN PARTY), ASSIGNS, SUBSIDIARIES AND AFFILIATES HEREBY RELEASES AND
FOREVER DISCHARGES AGENT AND EACH LENDER AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, AFFILIATES, SUBSIDIARIES, PARENTS,
SUCCESSORS AND ASSIGNS FROM ANY AND ALL LIABILITIES, OBLIGATIONS, ACTIONS,
CONTRACTS, CLAIMS, CAUSES OF ACTION, DAMAGES, DEMANDS, COSTS AND EXPENSES
WHATSOEVER, OF EVERY KIND AND NATURE, HOWEVER EVIDENCED OR CREATED, WHETHER
KNOWN OR UNKNOWN, ARISING PRIOR TO THE EFFECTIVE DATE INVOLVING THE EXTENSION OF
CREDIT UNDER OR ADMINISTRATION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENTS OR COLLATERAL, THE OBLIGATIONS INCURRED BY BORROWERS OR ANY OTHER
TRANSACTIONS EVIDENCED BY THE CREDIT AGREEMENT OR THE LOAN DOCUMENTS.

 

5.11     Consent of Guarantors. The Borrower and each Guarantor, hereby (a)
consent to the transactions contemplated by this Amendment and (b) agree that
the Credit Agreement and the other Loan Documents (as amended, restated,
supplemented or otherwise modified from time to time) are and shall remain in
full force and effect. Although each Guarantor has been informed of the matters
set forth herein and has acknowledged and agreed to the same, each understands
that neither the Agent nor any Lender has any obligation to inform it of such
matters in the future or to

 

-5-

--------------------------------------------------------------------------------

 

 

seek its acknowledgment or agreement to future amendments, and nothing herein
shall create such a duty. Borrower and each Guarantor, acknowledges that its
Guaranty is in full force and effect and ratifies the same, acknowledges that
the undersigned has no defense, counterclaim, set-off or any other claim to
diminish the undersigned's liability under such document.

 

[Remainder of page intentionally left blank; signature pages follow]

 

 

 

 

 

 

-6-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first above written.

 

 

ASURE SOFTWARE, INC.,
a Delaware corporation


By: /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

MANGROVE EMPLOYER SERVICES, INC.,
a Florida corporation


By:  /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

ASURE PAYROLL SERVICES, INC., f/k/a MANGROVE PAYROLL SERVICES, INC.,
a Florida corporation 


By:  /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

MANGROVE SOFTWARE, INC.,
a Florida corporation


By:  /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

Signature Page to Amendment No. 1 to Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 

 

ASURE CONSULTING, INC. f/k/a PERSONNEL MANAGEMENT SYSTEMS, INC.,
a Washington corporation


By:  /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

COMPASS HRM, INC.,
a Florida corporation


By:  /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

ISYSTEMS INTERMEDIATE HOLDCO, INC.,
a Delaware corporation


By:  /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

ISYSTEMS LLC,
a Vermont limited liability company


By:  /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

EVOLUTION PAYROLL PROCESSING LLC,
a Delaware limited liability company


By:  /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

Signature Page to Amendment No. 1 to Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 

 

ASSOCIATED DATA SERVICES, INC.,
an Alabama corporation


By:  /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

TELEPAYROLL, INC.,
a California corporation


By:  /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

SAVERS ADMINISTRATIVE SERVICES, INC.,
a North Carolina corporation


By:  /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

USA PAYROLLS INC.,
a New York corporation


By:  /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

Signature Page to Amendment No. 1 to Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 

 

PAYROLL MAXX LLC,
a Colorado limited liability company


By:  /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

PAY SYSTEMS OF AMERICA, INC.,
a Tennessee corporation


By:  /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

 

Signature Page to Amendment No. 1 to Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender


By: /s/ Reza Sabahi
Name:   Reza Sabahi
Title:  Authorized Signatory

 

Signature Page to Amendment No. 1 to Third Amended and Restated Credit Agreement
 